Order entered June 23, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01616-CV

      LONE STAR ENGINE INSTALLATION CENTER, INC., ET AL., Appellants

                                                 V.

                           BRENDA GONZALES, ET AL., Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-15035

                                             ORDER
       Before the Court is appellants’ June 19, 2015 motion for an extension of time to file a

brief and June 22, 2015 supplement to the extension motion and motion to abate the appeal to

allow the trial court to make findings of fact and conclusions of law. We GRANT appellants’

motions as follows: We ORDER the Honorable Gena Slaughter, Judge of the 191st Judicial

District Court, to file by JULY 15, 2015, findings of fact and conclusions of law.

       We ORDER Felicia Pitre, Dallas County District Clerk, to file by JULY 22, 2015, a

supplemental clerk’s record containing the trial court’s findings of fact and conclusions of law.

       Appellant’s brief will be due FIFTEEN days after the date the supplemental clerk’s

record containing the trial court’s findings of fact and conclusions of law is filed.
       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Slaughter, Ms. Pitre, and counsel for all parties.

       We ABATE this appeal to allow the trial court to comply with this order. The appeal

will be reinstated in THIRTY DAYS from the date of this order or when the Court receives the

requested supplemental clerk’s record, whichever occurs sooner.

                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE